PER CURIAM:
Eugene Little appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Little v. Dep’t of Corr., No. 5:06-cv-00035, 2006 WL 839082 (W.D.N.C. Mar. 24, 2006). We deny Little’s motion for appointment of counsel and his motion for this court to intervene in his grievance with the prison. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.